DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive.
In the Remark, pages 9-10, Applicant disagrees on the objection of claims 1,9,13 made by examiner who believes that the server will only broadcast Mass ACK or transmits an ACK in unicast mode to each device; but not both. Applicant refers to fig.8, step 808 that describes the server broadcasts the mass ACK, and optionally transmits in unicast mode one or more individual ACK.
Examiner does not agree because “optionally” is meant to select either mass ACK or ACK in unicast mode. By using the “optionally”, the server can not transmit in both Mass Ack and unicast ACK; but only can transmit in Mass Ack or unicast ACK. Further, the specification describes on page 12; lines 12-23 that “the server sends a mass ACK upon receiving uplink frames from end devices in a group. When one or more uplink frames are missing in a sub-group, the server acknowledges in unicast mode”. The specification on page 23, lines 15-29, fig.8, steps 804,805,806 also describes the ack is either mass ack or unicast ACK. This clearly indicates that the server transmits either mass Ack or individual Ack in unicast mode depend on whether all the uplink frames from end devices are received or not.       
Regarding to the 103 rejection, applicant argued on page 12 that Uhling et al. does not disclose a mass ACK with the same information acknowledging uplink frames received from end devices of one sub-group in case of positive check; a mass ACK with the same information NOT acknowledging any uplink frame received from end devices in a sub-group in case of negative check; and information of the group acknowledgement message represents an estimated instant of the next transmission of mass acknowledgement.
Examiner does not agree because Uhling et al. discloses  a mass acknowledgement with the same information acknowledging said uplink frames received from all end devices in said subgroup in the case of a positive check ( see fig.18; steps 1804,1806,1808; col.28; lines 16-30; generate a group ACK regarding communication from multiple devices 104. The group ACK acknowledges the receipt of first communication from second device and second communication from a third device (a positive check that uplink frames from end devices in said subgroup were received)), the group acknowledgement with the same information not acknowledging any uplink frame received from end devices in said subgroup in the case of a negative check (see fig.11A, step 1108; col.19; lines 33-50; the first device 102 determines the portion of scheduled data was not previously received (a negative check that uplink frame from end device were not received in mass acknowledgement);
the mass acknowledgement further including information representing an estimated instant of the next transmission of mass acknowledgement for said group (see fig.18; step 1808 and fig.25; col.34; lines 24-31; the group ACK 2500 includes number field 2506 indicates a number of Group ACK and a list field 2508 indicates a list of ACKs ( instant of the next transmission of mass acknowledgement);
Claim Objections
Claims 1,9,13 are objected to because of the following informalities:
In claims 1,9,13 According to fig.8, steps 804,805,806,808 and specification ‘s
description on page 23, lines 15-30; examiner believes the server will only broadcast a
mass ACK or transmits an ACK in unicast mode to each end device; but not both.
It is noted that step 808 describes “broadcast the mass ACK , and optionally transmit in unicast mode one or more individual ACK” gives the server an option to select either transmit a mass ACK  or individual ACKL in unicast mode. Further, the specification describes on page 19, line 24-col.20; line 9 that “ in this case, the ACK of the uplink frames sent by subgroup to which the end device 112 belongs can not take place by means of mass ACK”.   Therefore, the claimed limitation “broadcast the mass ACK and acknowledging in unicast mode the uplink frames” is objected to.
In claims 1,12; the claimed limitation “as from the transmission of the previous mass acknowledgement for said group” should be deleted because it is redundant and not described in the specification, page 18; lines 1-12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1,12 examiner believes the claimed limitation “with the same information acknowledging said uplink frames received from all the end devices in said subgroup in the case of a positive check, and with the same information not acknowledging any uplink frame received from end devices in said subgroup in the case of a negative check”  is not clearly addressed because the claimed limitation does not explain what is referred to “with the same information acknowledging” in case of positive check and negative check. 
In claim 5, this claim is ended with a double period “..” Further, it is not clearly addressed by “replacing with a reserved value the part of said address identifying said subgroup and the another part of said address identifying said end device in said subgroup.. what is “ a reserved value” ? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5, 9,11,12,13,14 are rejected under 35 U.S.C. 103 as being unpatentable
over Uhling et al. (US Pat.10,554,369) in view of Ducrou et al. (US Pat. 9,160,605), and
further in view of Khalid et al. (US Pat.8,411,866).
In claims 1,9,12,13 Uhling et al. discloses a method for acknowledging uplink
frames transmitted from end devices to server equipment in a communication system,
the method being implemented by the server equipment (see fig.1 and fig.17; steps
1702,1704,1706; col.27; lines 5-40; server 112 (see col.7; lines 15-20) sends a group ACK
to devices 104 indicating that communications from the multiple devices 104 were received at the server 112); checking for each subgroup in said group, whether an uplink frame has been received from each end device allocated to said subgroup as from the transmission of the previous mass acknowledgement for said group (see fig.25; col.34; lines 35-40; each ACK indicates a communication was received, and includes a device ID that is being acknowledged); constructing a mass acknowledgement wherein each subgroup of said group is associated with the same information acknowledging said uplink frames received from all end devices in said subgroup in the case of a positive check ( see fig.18; steps 1804,1806,1808; col.28; lines 16-30; generate a group ACK regarding communication from multiple devices 104. The group ACK acknowledges the receipt of first communication from second device and second communication from a third device ( end devices in said subgroup)), the group acknowledgement with the same information not acknowledging any uplink frame received from end devices in said subgroup in the case of a negative check (see fig.11A, step 1108; col.19; lines 33-50; the first device 102 determines the portion of scheduled data was not previously received);
the mass acknowledgement further including information representing an estimated instant of the next transmission of mass acknowledgement for said group (see fig.18; step 1808 and fig.25; col.34; lines 24-31; the group ACK 2500 includes number field 2506 indicates a number of Group ACK and a list field 2508 indicates a list of ACKs ( instant of the next transmission of mass acknowledgement); broadcasting the mass acknowledgement (see fig.18; step 1810; col.28; lines 40-50; the first device 102 broadcasts group ACK to the second device 104, the third device 104 in a group), and acknowledging in unicast mode the uplink frames received that have not been acknowledged by the mass acknowledgement (see col.19; lines 35- 45; fig.11A; steps 1108,1110; the first device determines a portion of scheduled data was previous received. In fig.12; col.21; lines 45- col.22; line 4; the first device acts as a parent device to determine unicast schedule for children devices to send unicast communications at different times to children devices to avoid collisions).

Uhling et al. does not disclose receiving from said end device a message requesting registration with the server equipment; and transmitting to said end device a registration-confirmation message, including the address obtained; and allocating said end device to a group and, to a subgroup; obtaining an address to be used by said end device for subsequently communicating, in the communication system, part of said address identifying said group, another part of said address identifying said subgroup and yet another part of said address identifying said end device in said subgroup.

Khalid discloses in col.5; lines 55-65 a group member may send a registration message to a key server to identify a group A the group member belongs to (receiving from said end device a message requesting registration with the server equipment). The key server confirms the group member ‘s registration message by sending a reply message to the group member (transmitting to said end device a registration-confirmation message, including the address obtained). 
Ducrou et al. discloses in fig.2; (col.5; lines 12-17) step 210 a user device 201 transmits data to server 202. The server 202, at step 215, determines which user devices are included in a group 170 (see fig.1B), and identifies the group to send the data to (obtaining an address to be used by said end device for subsequently communicating, in the communication system). In fig.1B; col.4; lines 10-44; each of student groups 170 is subdivided into subgroups 180. Each student account is associated with particular user device (allocating said end device to a group and, in said group, to a subgroup).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Ducrou et al. and Khalid et al. with that of Uhling et al. to transmit to said end device a registration- confirmation message, and allocate said end device to a group and, in said group, toa subgroup; obtain an address to be used by said end device for subsequently communicating, in the communication system, part of said address identifying said group, another part of said address identifying said subgroup and yet another part of said address identifying said end device in said subgroup.
In claims 11,14, Uhling et al. discloses information storage medium storing a computer program comprising instructions causing execution of the method according to claim 9, when said instructions are executed by a processor (see fig.2; col.8; lines 15- 25; lines 50-55; memory 212 includes program instructions that is executed by processor 210).
In claim 5, Uhling et al. discloses each mass acknowledgement of each group is broadcast using a broadcasting address constructed on the basis of the addresses of the end devices in said group ( see fig.18; step 1810; col.28; lines 40-50; the first device sends group ack as a broadcast message to second device, third device) to acknowledge that communications from multiple devices were received at the second device);    replacing with a reserved value the part of said address identifying said subgroup and the another part of said address identifying said end device in said subgroup..
  Allowable Subject Matter
Claims 2-4,6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject
matter:
In claim 2, Uhling et al. and other prior arts do not disclose each subgroup is
associated with a bit in a field of the mass acknowledgement, said bit is set to a first
predefined value for acknowledging the uplink frames of all the end devices in the
associated subgroup and said bit is set to a second predefined value for acknowledging
none of the uplink frames of the end devices in the associated subgroup.
In claim 3, Uhling et al. and other prior art do not disclose each registration
confirmation message further includes time reference information allowing timing
synchronization of the end device in question, and each mass acknowledgement further
includes also such time reference information. 
In claim 6, the prior art fails to disclose each registration-confirmation message further includes a digital parameter value K defining, number of bits of the subgroups of the group to which said end device is allocated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. ( US Pub.2022/0078040; Groupcast Transmission Method  and Apparatus Therefor).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413